Toulmin, J.
Under the allegations of the libel in this case, it appeared that libelants were American seamen, and had been discharged by the master at this jcort; and that, therefore, their relations to the vessel as a part of its crew had been severed. If'this was true, I was inclined to the opinion that the court had jurisdiction to hear and adjudicate the question of wages. The testimony, however, fails to show that they were discharged by the master. On the contrary, it shows that libelants claimed their discharge at this port on the ground that, by the terms of their contract, they were entitled to their discharge. The master denied their claim, whereupon a dispute arose between them as to what was the contract. The master told them to go ashore if they wished, and go to see the consul. For this court to undertake to settle the dispute between the parties, and to determine the question of libelants’ right to their discharge under the contract, and hence of their right to wages, would require a consideration and construction of the contract by the court, which, under the treaty, the court has not the jurisdiction to do. And while I may be of opinion, as I construe the shipping articles produced, that under them libelants are entitled to'be discharged at this port, still the court has, as I have said, no jurisdiction so to adjudicate, but must remit the matter to the consul. The Elwine Kreplin, 9 Blatchf. 439. It is therefore ordered that the libel be dismissed.